             Case Pending No. 5 Document 1 Filed 01/25/19 Page 1 of 3



                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION


 IN RE: 3M COMBAT ARMS EARPLUG               )      MDL Docket No.
 LITIGATION                                  )



            MOTION FOR TRANSFER OF RELATED ACTIONS TO THE
            DISTRICT OF MINNESOTA PURSUANT TO 28 U.S.C. § 1407
                FOR COORDINATED PRETRIAL PROCEEDINGS

   John Ciaccio, plaintiff in Ciacco v. 3M Company, et al., Case No. 0:19-cv-00179 (D. Minn.)

(the “Ciaccio Action”), moves the Panel under 28 U.S.C. § 1407 to transfer to the District

of Minnesota for coordinated pretrial proceedings the related actions (“Related Actions”)

listed in the attached Schedule of Actions, and in support thereof, Movant Ciaccio states:

   1. The Related Actions allege products liability claims against Defendants 3M and in

the cases filed in the District of Minnesota, Aearo Technologies LLC, on behalf of U.S.

military personnel and other wearers of 3M’s defective Combat Arms™ earplugs who

now suffer from hearing loss and/or tinnitus.

   2. There are currently eight pending cases filed against 3M Company in four

different jurisdictions:

       a. Kennedy v. 3M Company, Case No. 5:19-cv-00128-JAK-SP (C.D. Cal., filed Dec.
          24, 2018);

       b. Bridges v. 3M Company, Case No. 2:19-cv-00327 (C.D. Cal., filed Jan. 15, 2019);

       c. Werner v. 3M Company, Case No. 5:19-cv-00059-D (W.D. Okla., filed Jan. 18,
          2019);


                                             1
            Case Pending No. 5 Document 1 Filed 01/25/19 Page 2 of 3



       d. Stine v. 3M Company, Case No. 5:19-cv-00058-HE (W.D. Okla., filed Jan. 18,
          2019);

       e. Rowe v. 3M Company, Case No. 6:19-cv-00019-ADA-JCM (W.D. Tex., filed Jan.
          22, 2019);

       f. Ciacco v. 3M Company, et al., Case No. 0:19-cv-00179 (D. Minn., filed Jan. 24,
          2019);

       g. Peek, et al. v. 3M Company, et al., Case No. 0:19-cv-00192 (D. Minn., filed January
          25, 2019); and

       h. Larkin v. 3M Company, Case No. 19-cv-00194 (D. Minn., filed January 25, 2019).

   3. As required by 28 U.S.C. § 1407(a), the Related Actions “involve[] one or more

common questions of fact” arising out of common allegations related to the same product

defect causing the same or similar injuries.

   4. Transfer and centralization of the Related Actions “will be for the convenience of

parties and witnesses and will promote the just and efficient conduct” of the actions, 28

U.S.C. §1407(a), because they allege overlapping causes of action on behalf of members

of the U.S. military and other wearers of the earplugs.

   5. The District of Minnesota is the most appropriate venue because both Defendants

3M and Aearo have their corporate headquarters and principal places of business in the

District of Minnesota, and it is thus where the relevant documents and witnesses are

located.

   6. Movant Ciaccio bases this Motion on his Memorandum in Support of this Motion

to Transfer and Coordinate, and such other matters as may be presented to the Panel at

the time of hearing.

                                               2
            Case Pending No. 5 Document 1 Filed 01/25/19 Page 3 of 3



    WHEREFORE, Movant respectfully requests that the Panel transfer and consolidate

the Related Actions set forth in the Schedule of Actions filed herewith, as well as any tag-

along actions that are subsequently filed asserted related or similar claims in the District

of Minnesota.

Dated: January 25, 2019                          Respectfully submitted,

William R. Sieben                                By: /s/Richard M. Paul III
Alicia N. Sieben                                 Richard M. Paul III
Matthew J. Barber                                Ashlea Schwarz
SCHWEBEL GOETZ & SIEBEN, P.A                     Laura C. Fellows
5120 IDS Center                                  PAUL LLP
80 South Eighth Street                           601 Walnut Street, Suite 300
Minneapolis, Minnesota 55402-2246                Kansas City, Missouri 64106
Tel: 612-377-7777                                Tel: 816-984-8100
Fax: 612-333-6311                                Fax: 816-984-8101
bsieben@schwebel.com                             Rick@PaulLLP.com
asieben@schwebel.com                             Ashlea@PaulLLP.com
mbarber@schwebel.com                             Laura@PaulLLP.com



                              Attorneys for Movant Ciacco




                                             3
